Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 1of8

AO 98 (Rev. 12/11) Appearance Bond 0 im G N A L

 

 

 

    
 

UNITED STATES DISTRICT COURP™ SONY
for the DOC a MENT
Southem District of New York LECT ROMICALLY FILED
DOC ps

 

 

 

 

 

United States of America )
v. DAFE FILED:_/0 [16] 3019
) 19 CR 725 (TPO) -

DAVID CORREIA )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

1, DAVID CORREIA (defendant), agree to follow every order of this court, or any

court that considers this case, and J further agree that this bond may be forfeited if I fail:
( X] ) to appear for court proceedings;
(&] ) if convicted, to surrender to serve a sentence that the court may impose; or
( ] ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( 2} (1) This is a personal recognizance bond.

( X) (2) This is an unsecured bond of $ _ 250,000 PRB

 

(£1) (3) This is a secured bond of $ , secured by:

 

(LF) @ $ _ , in cash deposited with the court.

(LJ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it~ such as a lien, mortgage, or loan — and attach proof of
ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( 1) (c)} a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 2 of 8

Page 2

AO 98 (Rev. 12/11} Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond wiil be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

qd) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

L, the defendant — and each surety — declare under penalty of perjury that this information jg true. (See 28 U.S.C.§ 1746.)

  
 

%

( ec

Date: 16/16/19 ‘
DAVID CORREIA

 

 

 

 

Surety/property owner — Surety/property owner — signature and date
Surety/property owner —~ Surety/property owner — signature and date
Surety/property owner — Surety/property owner — signature and date
CLERK OF COURT
eT ~
ae
Date: 10/16/19 L
oe Signature of erk or Deputy Clerk -

Approved.

Date: 10/16/19 CUNY L_- KF)

AUSA REBEKA DONALESKI

 

 
Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 3 of 8

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page f of Pages

 

UNITED STATES DISTRICT COURT

for the
Southern Districtof New York

United States of America
V.

19 CR 725
DAVID CORREIA

 

Nem me Ne ome Nee

Defendant
ORDER SETTING CONDITIONS OF RELEASE
iT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release,
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 4of 8

AO 199B (Rev. 12/11) Additional Conditions of Release Page of _— Pages
ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(3) (6) The defendant is placed in the custody of:

Person or organization

Address (only if above is an organization)

City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at ail court proceedings, and (c} notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

Signed:

 

Custodian Date
(BJ) (7) The defendant must:
(X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES AS DIRECTED BY
PTS

 

telephone number . , no later than
( ) (b) continue or actively seck employment.
(LJ) (c) continue or start an education program.
(BJ) (4) surrender any passport to: PSA (& NO NEW APPLICATIONS)
(£1) (e) not obtain a passport or other international travel document.
(E]} (® abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY & SD FLORIDA (+ D. MASS

WITH APPROVAL OF PTS

 

 

 

(EJ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

(C1) (b) get medical or psychiatric treatment:

 

 

(2) @) return to custody each at _@ clock after being released at o'clock for employment, schooling,
or the following purposes:

 

 

(C1) @) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

( _) €k) not possess a firearm, destructive device, or other weapon.

(LJ) @) notuse alcohol ( [] )atall( CL) ) excessively.

(1) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

(_) (a) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

( ) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(} (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) G) Curfew. You are restricted to your residence every day( []) from to ,or (L] jas
directed by the pretrial services office or supervising officer; or

(C1) Gd) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(1) Gif} Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(C1) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(I) ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(C1) @) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops,

 
Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 5of 8

 

ADDITIONAL CONDITIONS OF RELEASE
($1) (s) $250,000.00 PRB, CO-SEGNED BY 3 FINANCIALLY RESPONSIBLE PERSONS; TRAVEL LEMITED TO
SDNY/EDNY & SDFL (+ D. MASS WITH APPROVAL OF PTS); SURRENDER OF TRAVEL DOCUMENTS (&
NO NEW APPLICATIONS); PRETRIAL SUPERVISION, AS DIRECTED BY PTS; DRUG
TESTING/TREATMENT AS DIRECTED BY PTS; DEFT TO BE RELEASED ON OWN SIGNATURE;
REMAINING CONDITIONS TO BE MET BY 2 FRP’S BY 10/23/19 & 3°” FRP BY 11/6/19; NO CONTACT
WITH CO-DEFENDANTS OUTSIDE PRESENCE OF COUSNEL

 

 

 
| Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 6 of 8
AO 199C (Rev. 09/08) Advice of Penalties Page of Pages

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: DAVID CORREIA 19 CR 725 10/16/2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e, in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant, retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifieen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

   

 

DAVID CORREIA

 

 

City and State

Directions to the United States Marshal

( LL) The defendant is ORDERED released after processing.

( [L.]) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date:

 

Judicial Officer's Signature

 

Printed name and title
Case 1:19-cr-00725-JPO Document 11 Filed 10/16/19 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties Page of ___ Pages
DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S. ATTORNEY U.S. MARSHAL

Southern District of New York

The bronx

Manhatian

Westchester
Reckland
Butchess

Orande

Putnam
Sullivan

 
 
 
 
 
 
 
 
  

Easter Bistrict of New York

       
   

Ape ce ie a
ee f

eo

   

Ercckivn {Kings County)
Gueens (Queens County}
Staten Biand (Richmond Ceounty)
Leng Island (Nassau & Suffctk)

   
 
  

 

 
Q Case 1:19-cr-00725-JPO Document ee 10/16/19 Page 8 of 8
\
rm . eee 8
Docker No. \Ace, “1a DEFENDANT DOW iA Correvan

AUSA g eloe hah Dowales\i pers COUNSEL. De¥¥<eu Mercus
RETAINED O FEDERAL DEFENDERS O-cyA Gi pRESENTMENT ONLY
0 INTERPRETER NEEDED
0] DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5 Q Rule 9 O Rule 5(c)(3) O Detention Hrg. § DATE OF ARREST go} wis WoL, SURR.
TIME OF ARREST JOD ain QD ON WRIT
; 20

O) Other: ‘TIME OF PRESENTMENT

 

BAIL DISPOSITION

 

D SEE SEP. ORDER
© DETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER 1 SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:

, GREED CONDITIONS OF RELEASE
6 DEF. RELEASED ON OWN RECOGNIZANCE

sz25%,909 PRB fA? FRP
oO sEcune BY.$ CASH/PROPERTY: __.

JA TRAVEL RESTRICTED TO SDNYEDNY/ SV FOCA($ D mas uty Aer moval oF Tt)
O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
a SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

RUG TESTING/TREATMT AS DIRECTED BY PTS © MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS

: PRETRIAL SUPERVISION: UO REGULAR O STRICT ‘AS DIRECTED BY PRETRIAL SERVICES
DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

C2 HOME INCARCERATION OCHOMEDETENTION OCURFEW OELECTRONIC MONITORING UO GPS
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

O DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] © DEF. TO CONTINUE OR START EDUCATION PROGRAM
O DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

O DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
| i _t REMAINING FONDITIONS TOBEMETBY: 2 (ee.
Ly Joizgih sf vf ERS 64 S/ CH14
ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGSACOMMENTS:

No cents cyl ep — te Areal oT

(ae ef cae,
¥

 

C DEF. ARRAIGNED; PLEADS NOT GUILTY }{ CONFERENCE BEFORE DJ.ON_/¢//7 | ig
C DEF. WAIVES INDICTMENT

CO SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(b)(7) UNTIL Sis Gee
For Rule 5(c)(3)} Cases:
0 IDENTITY HEARING WAIVED 0 DEFENDANT TO BE REMOVED

0 PRELIMINARY HEARING IN SDNY WAIVED O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: DO ON DEFENDANT'S CONSENT

WHITE (original) - COURT FILE PINK —U,5, ATTORNEY’S OFFICE YELLOW - U.8. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 TH-2

 
